DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Response to Amendment
The Amendment filed 5/24/2022 has been entered.  Claims 1-20 remain pending in the Application.  The amendments to the Specification have overcome the Drawing Objections previously set forth in the Final Office Action mailed 1/24/2022.  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive.
Applicant argues Remseyer does not teach the added limitations of the ”proximal joining regions being designed such that they can be brought into direct contact with corresponding proximal joining regions of a corresponding screw into which said screwing tool is inserted substantially all along the depth of insertion”, however, this is clearly seen in Figs 1 and 2 of Remseyer.  
The arguments with respect to the combination of Remseyer and Kageyama are moot, as Kageyama is not relied on in the Rejections of record.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Remseyer (WO 2008032137) in view of Lukes et al. (US 20150000479).
Regarding these claims Remseyer teaches:
1. A screwing tool with a longitudinal axis X (30) comprising, according to said longitudinal axis, a first, drive part (22), which is designed to receive torque applied by a user or by a tool-holder (is capable of), and a second, transmission part (23), which is secured in rotation to said first part (clearly seen in Figs), and is designed to cooperate with a screw (is capable of as seen in Figs 1&5), in order to re-transmit to said screw the torque received (is capable of), said second part having a peripheral envelope with a generally conical form (Fig 3), the base of which is situated on said first part side (Fig 3), and having three longitudinal concavities (31.1, 31.2, 31.3) with conical generatrices, regularly distributed (Fig 4a), defining three identical radial transmission lobes (26.1, 26.2, 26.3), each of which has, in a cross-section perpendicular to said longitudinal axis, a distal tangential portion (28.2) which extends substantially according to an arc of a circle (clearly seen in Fig 4a), and is extended on both sides by two connection portions (28.3), each of which is defined by a curve comprising a substantially radial main part (28.4), and having a point of inflection (28.5) before re-joining a proximal joining region (28.1) which ensures the joining with an adjacent connection portion, 
said proximal joining regions having according to said longitudinal axis, a cone angle (α1) which is smaller than a cone angle (β1) of said distal tangential portions (clearly seen in Figs 5), said proximal joining regions being designed such that they can be brought into direct contact with corresponding proximal joining regions of a corresponding screw into which said screwing tool is inserted substantially all along the depth of insertion (clearly seen in Figs 1&2).  
3. The screwing tool as claimed in claim 1, wherein an angle (α2) which is situated between said substantially radial main parts of said two connection portions of a single transmission lobe is equal to, or greater than, the angle which is situated between said substantially radial main parts of two adjacent connection portions belonging to adjacent transmission lobes (clearly seen in Fig 4a).  
4. The screwing tool as claimed in claim 3, wherein the angle (α2) which is situated between said substantially radial main parts of said two connection portions of a single transmission lobe is substantially between 75 and 85˚ (clearly seen in Fig 4a).  
5. The screwing tool as claimed in claim 1, wherein each of said proximal joining regions has substantially the form of an arc of a circle (clearly seen in Fig 4a).  
7. The screwing tool as claimed in claim 1, wherein said peripheral envelope is without a sharp edge (clearly seen in Figs all surfaces are rounded or “smooth”).  
8. The screwing tool as claimed in claim 1, wherein said peripheral envelope is truncated at its free end (at 32), such as to define a substantially flat surface which is perpendicular to said axis X at the end of said second part (clearly seen in Figs).  
9. The screwing tool as claimed in claim 1, wherein a ratio between a radius measured at the middle of one of said joining regions and the radius measured at the middle of one of said distal tangential portions is substantially between 0.3 and 0.7 (clearly seen in Fig 4a the inner circle defining the innermost part of 28.1 is about 1/2 that of the circle defining the outermost surfaces of 28).  

	Remseyer does not explicitly teach:
1. the cone angle of said proximal joining regions is substantially less than 5˚.
2. The screwing tool as claimed in claim 1, wherein said cone angle (α1) of said proximal joining regions is substantially between 0.5 and 2.5˚.  

	Lukes teaches that it is well known to provide driving systems (i.e. driver and fastener) which have transmission lobes (70) between which are recesses (72), said recesses having an angle of inclination (β; Figs 14A&B) with respect to a longitudinal axis (dashed line; Figs 14A&B) of the tool which may be between  0˚ - 2˚ (¶ [0080]) which teaches both less than 5˚ and the range recited in claim 2.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Remseyer to incorporate the teachings of Lukes and provide for the conical angle of inclination of the proximal joining regions be about 0˚.  Doing so would prevent a “cam out” reaction, as well as provide for the fastener to have more material thereby making it stronger, as noted by Lukes (¶¶ [0079-81]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Remseyer in view of Lukes and Landsmann (US 20160131170).
Regarding this claim Remseyer in view of Lukes teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
6. The screwing tool as claimed in claim 1, wherein each of said proximal joining regions has two concavities separated by a central, slightly convex portion.  

	Landsmann teaches that it is well known in the art to provide driving systems (i.e. driver and fastener) which have transmission lobes (54a-c) between which are located connection portions which comprise joining regions having two concavities separated by a central, slightly convex portion (clearly seen in Figs 5 & 6).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Remseyer in view of Lukes to incorporate the teachings of Landsmann and provide for the joining regions to have two concavities separated by a central, slightly convex portion.  Doing so would provide further torque transmitting surfaces which are further from the axis of rotation of the tool, thereby creating a more efficient tool, and may provide transmission of torque over a larger surface area thereby decreasing stress concentrations over portions of the tool.

	Claims 10-20 are rejected under similar rationale as stated above with respect to claims 1-5 and 7-9.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723